Citation Nr: 0427288	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-29 509	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the RO which denied service connection for 
herniated nucleus pulposus.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In August 2004, the veteran's appeal was certified to the 
Board.  In August 2004, the veteran submitted a statement 
directly to the Board in which he requested a hearing with a 
rating specialist.  The Board interprets the August 2004 
statement as a request for an RO hearing.  While the veteran 
had an RO hearing in May 2003, it appears that he desires to 
make additional oral arguments in response to information 
received from the RO subsequent to the May 2003 RO hearing.  
The veteran's request for a RO personal hearing was received 
within 90 days after being notified of his case being 
certified to the Board.  See 38 C.F.R. § 20.1304 (2003).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Schedule the veteran for an RO 
hearing.

2.  After completion of the foregoing, 
the RO should again review the veteran's 
claim.  If the determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to response thereto 
before the claims file is returned to the 
Board for appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




